Citation Nr: 1001969	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  05-04 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to December 
1993, including service in the Southwest Asia theater of 
Operations in 1990 and 1991.  The Veteran also served in the 
Georgia Air National Guard from January 1996 to April 2002and 
he died in March 2003.  The appellant is the Veteran's 
surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied entitlement to service 
connection for the cause of the Veteran's death.

In October 2007, the appellant testified by teleconference 
from the RO before the undersigned Veterans Law Judge sitting 
at the Board in Washington, D.C.  

In November 2007, the Board remanded the matter back to the 
RO, via the Appeals Management Center (AMC) for additional 
development and adjudicative action.  


FINDINGS OF FACT

1.  At the time of the Veteran's death, his sole service-
connected disability was that of left ear hearing loss, rated 
as noncompensable since December 29, 1993.  

2.  According to the Certificate of Death, the Veteran died 
in March 2003 as a result of metastatic esophageal squamous 
cell cancer.  

3.  The Veteran did not die from a service-connected 
disability, a disability which had its onset in service, or a 
disability related to disease or injury incurred in service; 
and, a disability of service origin did not cause or 
contribute substantially or materially to cause the Veteran's 
death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 112, 1113, 1310 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.311, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide.  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2003.

The April 2003 letter, along with a subsequent letter sent in 
May 2004 complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a DIC claim and the relative duties 
of VA and the claimant to obtain evidence.

Neither the April 2003 notice nor the May 2004 notice was 
compliant with the directives of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) because these letters did not provide 
notice of how initial ratings or effective dates are assigned 
for any grants of service connection.  This defect, however, 
was cured when the RO issued a subsequent duty-to-assist 
letter to the appellant in December 2007, which included the 
requisite Dingess-compliant notice, and which was followed by 
a readjudication of the claim by way of a supplemental 
statement of the case issued in September 2009.  

Neither the April 2003 notice nor the May 2004 notice 
specifically complied with the directives set forth in Hupp 
v. Nicholson, 21 Vet. App. 342 (2007), because neither letter 
included a statement regarding the Veteran's service-
connected disability of left ear hearing loss, for which 
service connection was established at the time of his death.  
This defect results in harmless error, however, because the 
appellant has never asserted, or even suggested, that the 
Veteran's service-connected left ear hearing loss had 
anything to do with his death.  The appellant has 
consistently maintained that the Veteran's death-causing 
cancer was caused by a combination of chemical exposure, 
granulomatous lung disease, sarcoidosis, and tuberculosis, 
all of which logically have nothing to do with hearing loss.  
Moreover, the appellant was informed in the rating decision 
on appeal that an increased rating for service-connected 
hearing loss was denied for accrued benefits purposes.  
Accordingly, a reasonable person would understand based on 
this notification as well as the other letters that were sent 
to the appellant what would be required to substantiate the 
claim if it was her contention that service-connected hearing 
loss caused or contributed to cause the Veteran's death.  As 
such, a remand for the sole purpose of curing the procedural 
Hupp defect would serve no useful purpose, and the appellant 
is not prejudiced by the decision at this juncture.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the claims file.  

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Service Connection-Cause of Death

The appellant seeks service connection for the cause of the 
Veteran's death.  She contends that the Veteran's death-
causing esophageal cancer first manifested as pulmonary 
granulomatous disease during service; or, alternatively, was 
caused by exposure to hazardous substances during service in 
Southwest Asia.  

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as cancer 
to a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The Veteran died in March 2003.  The Certificate of Death 
lists the immediate cause of death as metastatic esophageal 
squamous cell cancer.  

At the time of the Veteran's death, service connection was 
established for left ear hearing loss.  The record does not 
show, nor does the appellant assert, or even suggest, that 
the Veteran's service-connected left ear hearing loss was in 
any way connected to his death.

The Veteran's service treatment records reveal that calcified 
lymph nodes and scarring related to healed granulomatous 
disease were noted on two x-rays in May 1992 and July 1992; 
however, no chronic disease was diagnosed and the Veteran 
continued his active and National Guard service without 
medical restrictions or follow-up examinations.  

The service treatment records also show that the Veteran was 
treated for various upper respiratory infections, common 
colds, and or flu-like symptoms a couple of times per year 
between 1978 and 1993; however, no chronic disease was noted 
during that time, although the Veteran reported a long 
history of sinus infections.  Sinus infections were again 
reported at the time of discharge in May 1993, but there were 
no chronic conditions noted by the physician.  The service 
treatment records also reflect that the Veteran was a regular 
tobacco smoker throughout his period of service.  Cancer was 
not first diagnosed within one year following discharge from 
active duty service.  

An August 1995 enlistment examination for duty in the 
National Guard was negative for any complaints, findings or 
diagnosis of lung problems, esophageal issues or cancer; 
however, a chest x-ray demonstrated evidence of old 
granulomatous disease with a calcified granuloma in the left 
mid lung and a number of densely calcified mediastinal lymph 
nodes.  The medical examiner indicated that he would not be 
surprised if that was due to prior tuberculosis exposure.  

A November 1999 health questionnaire shows that the Veteran 
was not aware of any current medical problems at that time.

The Veteran's service treatment records do not contain any 
complaints, findings, or treatment for lung cancer, 
esophageal cancer or any other type of cancer.  The first 
evidence of treatment for the Veteran's death-causing cancer 
comes from records dated in 2002.  A March 2002 computerized 
tomography (CT) of the thorax revealed evidence of old 
granulomatous disease at the lung base, likely right, as well 
as in the left hilar and subcarinal regions but no acute 
cardiopulmonary disease was seen.

In August 2002, the Veteran was treated for complaints of 
dysphagia and weight loss.  He reported a 4-5 week problem 
with swallowing, particularly with solids.  Testing, 
including endoscopy, revealed a constricting esophageal mass 
and biopsies found it to be positive for squamous cell 
cancer.  Liver biopsy revealed metastatic cancer.

In various statements received from the appellant, she 
maintains that the Veteran's in-service exposure to toxic 
chemicals is related to his untimely death from esophageal 
cancer.  Letters obtained from the Office of the Under 
Secretary of Defense reveal that the Veteran indeed may have 
been exposed to chemical agents during the demolition of 
Iraq's weapons during the Gulf War.  However, these letters, 
addressed to the Veteran and dated in December 2000 and 
September 2005 respectively, essentially indicate that the 
rate of death from cancer (other than brain cancer) of those 
who were exposed to the chemical agents to which the Veteran 
was exposed was not statistically significant compared to 
those who had not been exposed.  The death rate from brain 
cancer was only slightly higher.  The letters also indicate 
that even if the Veteran's unit had been near Khamisiyah, 
Iraq, the site of the demolition of munitions, it appeared 
that only a very low level of chemical agent exposure 
occurred.  In a "fact sheet" attached to one of the 
letters, it was noted that exposure levels to sarin and 
cyclosarin were very low and medical personnel in the area 
saw no evidence of health problems related to nerve agent 
exposure at the time.  Subsequent medical evidence indicated 
that such low levels of exposure were not likely to produce 
long-term health problems, and that sarin and/or cyclosarin 
were not known to cause cancer.  This evidence weighs against 
the appellant's claim.  

In the alternative, the appellant asserts that the Veteran's 
cancer stemmed from his old granulomatous disease and 
tuberculosis, which she claims should have been service-
connected.  

In a September 2009 VA opinion, the examiner reviewed the 
Veteran's claims file, and noted the pertinent medical 
history detailed hereinabove.  The examiner provided the 
following opinion:

Current medical knowledge of the 
etiologies of esophageal cancer lists a 
variety of possible causes including 
familial risk, reflux, smoking, alcohol.  
This Veteran was known to have smoked and 
used alcohol.  Specific provocative 
factors attributable to Gulf War service 
such as depleted uranium and chemical 
resistant coatings, for example, do not 
specifically provide a link with 
esophageal cancer.  The information 
contained in DOD communications to the 
Veteran/family disclose he was exposed to 
nerve agents and there is a slight 
increase in brain cancer in an exposed 
(versus non-exposed) group.  There is no 
specific reference, however, to any 
increased risk of esophageal cancer.  

Granulomatous disease is not cancer.  
Rather, infectious or immunologic factors 
are involved in calcified and 
noncalcified granulomatous disease but 
not related to those involved with 
esophageal malignancy.  

Taking into consideration the facts of 
the case, current medical knowledge 
relating to esophageal cancer and 
granulomatous disease as well as DOD 
information on Southwest Asia health 
issues, there appears to be no compelling 
evidence that links this deceased 
Veteran's service with his unfortunate 
eventual development or progression of 
esophageal cancer.  His use of alcohol 
and smoking products are the identifiable 
risks.  

The examiner opined that the deceased Veteran's metastatic 
esophageal cancer was less likely than not to have been 
caused or adversely affected by his military service.  The 
examiner also opined that the deceased Veteran's metastatic 
esophageal cancer was unrelated to the granulomatous disease 
of the chest.  

In contrast to the VA medical opinion above as well as the 
above noted letters from the Defense Department, the 
appellant continued to disagree with the RO's determination 
and submitted treatise evidence obtained from the Internet in 
support of her claim.  The treatise evidence basically 
identified granulomatous lung disease, sarcoidosis, 
tuberculosis, how these diseases may be interconnected, 
environmental factors related thereto, and various links 
between these diseases and cancer, generally.  The appellant 
also attached a copy of a VA informational letter dated May 
2005 from VA's Under Secretary for Health regarding 
sarcoidosis.

The submitted information relates to granulomatous disease 
and sarcoidosis, and malignant tumors generally, but does not 
specifically address the Veteran's esophageal cancer or his 
specific risk factors, which included a 30-year history of 
smoking.  This type of evidence, therefore, is assigned 
minimal probative value, as it does not establish a 
relationship between the Veteran's death-causing cancer and 
any relationship to service or to his history of 
granulomatous disease with any degree of certainty.  Further, 
this type of general evidence does not address the facts that 
are specific to the Veteran's case, as was done by the 
September 2009 VA examiner.  Medical treatise evidence, 
however, can provide important support when combined with an 
opinion of a medical professional.  Mattern v. West, 12 Vet. 
App. 222, 228 (1999).  In this case, the record does not 
contain an opinion of a medical professional linking or 
suggesting a link between the Veteran's period of service or 
granulomatous disease, sarcoidosis and/or tuberculosis, if 
any, and his death-causing esophageal cancer.  Thus, the 
treatise information is insufficient to establish the 
required medical nexus opinion.

In other words, greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
(and the extent to which) they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).  Here, the VA opinion against the appellant's 
claim has greater probative value than the private medical-
treatise-type documentation, supplied by the appellant, which 
ostensibly supports it.  

The appellant genuinely believes that her late husband's 
death was related to either the exposure to chemicals during 
service in the Gulf War, or to his granulomatous 
disease/sarcoidosis/tuberculosis - which she asserts should 
have been service-connected.  As a layperson, lacking in 
medical training and expertise, the appellant's opinion on a 
matter as complex as whether the Veteran's history of 
granulomatous disease was related to his death-causing 
esophageal cancer; or, that his in-service chemical exposure 
caused his death-causing esophageal cancer is heavily 
outweighed by the medical evidence in this case.  Her views, 
while obviously genuine, carry little probative value, as 
there is no indication that the appellant carries the medical 
expertise to support her opinion.  And, even if her opinion 
was entitled to be accorded some probative value, it is far 
outweighed by the detailed opinion provided by the medical 
professional who discussed the evidence of record contained 
in the claims file, and whose opinion was based on sound 
medical principles.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006)).

It is unfortunate that the Veteran's life was cut short by 
cancer; however, the evidence in this case does not support 
the appellant's assertion that the Veteran's esophageal 
cancer was related to any incident of service or to his 
history of granulomatous lung disease.  While sympathetic to 
the appellant, the Board is nonetheless bound by the law and 
is without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  This case has been decided based 
on the application of the law to the pertinent facts.  See 
Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must 
interpret the law as it exists, and cannot extend benefits 
out of sympathy for a particular claimant].

The preponderance of the evidence is against the claim of 
service connection for the cause of the Veteran's death; 
there is no doubt to be resolved; and service connection for 
the cause of the Veteran's death is not warranted.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


